DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1-8, 10-13, and 15-18 are allowed in view of arguments/amendments filed 11/16/21.
In regards to Claim 1, South (US 2013/0267322) discloses a game controller, comprising: a first handheld body including a first operation interface and a first connection portion, the first operation interface being electrically connected to the first connection portion; and a first support unit pivotally connected to a side of the first handheld body, the first support unit being foldably disposed on a side of the first handheld body.  South discloses further comprising: a second handheld body including a second operation interface; and a second support unit being pivotally connected to one side of the second handheld body, and being foldably disposed on one side of the second handheld body; wherein when the first support unit and the second support unit are in an unfolded state, the mobile device is fixedly disposed between the first handheld body, the first support unit, the second handheld body, and the second support unit.
South fails to teach wherein the first handheld body includes a processor and a first battery unit, the first support unit includes a first supporting connection portion, the second support unit includes a second supporting connection portion, and the processor is electrically connected to the first battery unit and the first supporting connection 
Willis (US 2014/0274394) discloses a game controller, comprising: a first handheld body including a first operation interface and a first connection portion, the first operation interface being electrically connected to the first connection portion; and a first support unit pivotally connected to a side of the first handheld body, the first support unit being foldably disposed on a side of the first handheld body; wherein when the first support unit is in an unfolded state, a mobile device is fixedly disposed between the first support unit and the first handheld body.  Willis discloses a second handheld body including a second operation interface; and a second support unit being pivotally connected to one side of the second handheld body, and being foldably disposed on one side of the second handheld body; wherein when the first support unit and the second support unit are in an unfolded state, the mobile device is fixedly disposed between the first handheld body, the first support unit, the second handheld body, and the second support unit.
Willis fails to teach wherein the first handheld body includes a processor and a first battery unit, the first support unit includes a first supporting connection portion, the second support unit includes a second supporting connection portion, and the processor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715